EHRLICH, Judge,
dissenting:
I respectfully dissent. While there frequently is a temptation to make an exception to, or stretch the meaning of a rule when the infraction is small and without manifest guile, it is not the province of this court to so act. In this case, the record is uncontradicted that the petitioner knew that the last day she had to mail her request for review was August 16, 1994. Indeed, she placed the envelope containing the filing, correctly stamped and addressed, into a Yuma Post Office receptacle on that date. However, she placed the envelope in the mail slot at the post office at 8:00 p.m., a full one-and-one-half hours after the last posted collection time and, therefore, after the close of Postal Service business. Accordingly, the petitioner’s request for review was not processed and no postmark was stamped until the following day. In my opinion, this does not constitute a timely mailing.
Arizona Administrative Code (“A.A.C.”) R6-3-1404(A) (Supp. Dec. 31,1994) provides, in relevant part:
A Except as otherwise provided by statute or by Department regulation, any ... request ... submitted to the Department shall be considered received by and filed with the Department:
1. If transmitted via the United States Postal Service or its successor, on the date it is mailed as shown by the postmark, or in the absence of a postmark the postage meter mark, of the envelope in which it is received; ... [Emphasis added.]
Additionally, the regulations provide that, in the absence of a “written explanation” “establish[ing] to the satisfaction of the Department” that an untimely filing was caused by: (1) DES error or misinformation, (2) delay or other action of the United States Postal Service or (3) a change in petitioner’s mailing address, the filing will not be considered timely. See AA.C. R6-3-1404(B) and (B)(1).
The majority observes, and I concur, that neither the second nor third excuses apply. The Postal Service delivered the petitioner’s filing on August 17, 1993, the same day it processed and postmarked the request, and the petitioner did not change her address. Instead, latching onto the lack of a specific finding that no DES error or misinformation occurred, the majority finds agency fault when none should be found. Noting that the Appeals Board’s instructions for filing a request for review provided that a “request for review is considered filed on the date it is mailed,” the majority concludes that the Appeals Board misinformed the petitioner by failing to specify that, when transmitting a request via the United States Postal Service, the postmark determines the date of mailing and by failing to send her a copy of the regulations indicating that such was the rule.
The ambiguity the majority accords the term “mailing” under the regulations is one of its own making. Webster’s Ninth New Collegiate Dictionary, 717 (1987), defines “mail” to mean “to send by mail.” Contrary to the majority’s inference that this definition encompasses the mere placement of an envelope or package in a mailbox, mailslot, or other Postal Service repository, no matter the time of day or night, I believe that the modifying phrase “by mail” denotes a quite specific method of transmission, namely processing and delivery by the United States Postal Service according to its procedures. One of its most-recognized procedures is that, in order for a letter or package to be “mailed” by a particular day, it must not only be received by the Postal Service on that day, but it must be received before the close of business so that it will be processed, as denoted by a postmark, on that date.
This definition accords with the more detailed and helpful definition of the- verb “mail” found in Webster’s New Universal Unabridged Dictionary, 1086 (1983): “to send by mail, to post, to turn over to the postal department for transmission.” (Emphasis added.) One cannot “turn over [mail] to the postal department for transmission” on a particular day without having delivered *72the mail to the Postal Service on that date and prior to the final collection time posted on the chosen postal receptacle. Cf. Salt River Project v. Arizona Dept. of Economic Security, 156 Ariz. 155, 157, 750 P.2d 913, 915 (App.1988) (under statutes and regulations, proper filing, by mail, implies placing the filing “in the hands of the United States Postal Service”).
The regulations conform to this definition of “mail.” As the majority recognizes, the regulations purposely distinguish between submissions “transmitted via the United States Postal Service,” AA.C. R6-31404(A)(1), and those “transmitted by any means other than the United States Postal Service.” A.A.C. R6-3-1404(A)(2). In the latter case, a filing is dated upon receipt by DES, while in the former case, it is the Postal Service’s postmark that determines the filing date. However, until the Postal Service actually processes a particular piece of mail, the item cannot and does not carry this official imprimatur. The Postal Service’s authoritative processing and transmission of the mail is what permits DES to allow for filing upon postmark, not upon receipt. The mere deposit of piece of mail in a postal receptacle does not trigger Postal Service processing; rather, the Postal Service’s physical receipt of the mail is what begins the transmission of mail “via the United States Postal Service.”
I also believe that the majority’s definition of “mail” would permit filings which never could be construed as timely. Had the petitioner walked into the Yuma Post Office at whatever time the post office opened on August 17, 1994, and mailed the request for review, the majority would not argue that the mailing was timely. Yet, by what credible and effective method are we to distinguish between those who mail their filings after the close of business on the last day allowed for such filings from those who place the filing a few hours, or even minutes, before the first mail collection on the following day? Under the majority’s way of thinking, an applicant or petitioner with less than laudable scruples would be permitted to take advantage of a de facto “grace period” not intended by the regulations. The regulations, as interpreted by DES, provide a logical and uniform basis for distinguishing between timely and untimely filings.
I also question the majority’s reliance upon Maldonado v. Arizona Dept. of Economic Security, 179 Ariz.Adv.Rep. 25, 182 Ariz. 476, 897 P.2d 1362 (App.1994), as a basis for upsetting the Appeals Board’s determination in this case. I concur with the majority and the court in Maldonado that “[cjlaims should be heard on their merits if the failure to comply with a deadline ... is of the type which can be said to be excusable.” Id., 182 Ariz. at 479, 897 P.2d at 1365. However, when, as here, the petitioner’s failure to timely file her request for review is not excusable, Maldonado is persuasive authority for declining relief. Moreover, unlike the factual situation presented in Maldonado, wherein the claimant never had the opportunity to argue her case before DES, the petitioner in this case has appeared and argued her ease on several occasions. Relief in this context is clearly less compelling than in Maldonado.
It is not enough for a petitioner, not lacking sufficient notice of the date on which her pleading must be mailed, to blithely disregard the processing deadline of the Postal Service. A mailing in this case, as it is in other similar circumstances, is denominated by a postmark. In sum, balanced against the deference which we rightfully give an agency’s interpretation of its own regulations, e.g., Northland Pioneer College v. Zarco, 179 Ariz. 44, 46, 875 P.2d 1349, 1351 (App.1994); Capitol Castings, Inc. v. Arizona Dept. of Economic Security, 171 Ariz. 57, 60, 828 P.2d 781, 784 (App.1992), I am unpersuaded by the majority’s reading of the regulations. Consequently, I respectfully dissent.